WITHDRAW, VACATE, and DISMISS; Opinion Filed January 16, 2015.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01059-CV

                          LAKEITH AMIR-SHARIF, Appellant
                                       V.
                      QUIK TRIP STORE NO. #909, ET AL., Appellee

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-03023

                             MEMORANDUM OPINION
                          Before Justices Francis, Evans, and Whitehill
                                   Opinion by Justice Evans
       We WITHDRAW our opinion dated January 15, 2015 and VACATE our judgment of

the same date. This is now the opinion of the Court.

       Before the Court is appellant’s January 9, 2015, motion for voluntary dismissal of appeal.

In the motion, appellant states his research provides he does not have standing to pursue the

appeal of the orders in question and that this Court lacks jurisdiction to consider his complaints.

We grant the motion and DISMISS this appeal. TEX. R. APP. P. 42.1(a).




                                                   /David W. Evans/
                                                   DAVID EVANS
                                                   JUSTICE
141059F.P05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

LAKEITH AMIR-SHARIF, Appellant                     On Appeal from the 191st Judicial District
                                                   Court, Dallas County, Texas
No. 05-14-01059-CV         V.                      Trial Court Cause No. DC-14-03023.
                                                   Opinion delivered by Justice Evans. Justices
QUIK TRIP STORE NO. #909, ET AL.,                  Francis and Whitehill participating.
Appellee

       We WITHDRAW our opinion dated January 15, 2015 and VACATE our judgment of
the same date. This is now the judgment of the Court. Based on appellant’s January 9, 2015
motion and in accordance with this Court’s opinion of this date, the appeal is DISMISSED.



Judgment entered this 16th day of January, 2015.




                                             –2–